Citation Nr: 0604922	
Decision Date: 02/21/06    Archive Date: 02/28/06

DOCKET NO.  03-26 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for residuals of a right 
knee injury.

2. Entitlement to service connection for residuals of a left 
knee injury.

3. Entitlement to an initial rating in excess of 10 percent 
for left wrist strain.

4. Entitlement to an initial, compensable rating for left 
shin fracture residuals.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active service from November 1999 to June 
2001.

These matters come before the Board of Veterans Appeals 
(Board) on appeal from an April 2002 rating action that 
denied service connection for residuals of a bilateral knee 
injury, and granted service connection for left wrist strain 
and left shin fracture residuals.  The veteran filed a notice 
of disagreement (NOD) in April 2003, and the RO issued a 
statement of the case (SOC) in July 2003.  The veteran filed 
a substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in September 2003.

In August 2004, the veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.

In December 2004, the Board remanded the matters on appeal to 
the RO for further action and adjudication.  After completing 
the requested action, the RO continued its denials of the 
claims on appeal (as reflected in a September 2005 
supplemental SOC (SSOC)) and returned the matters to the 
Board for further appellate consideration.  

Inasmuch as the claims pertaining to a rating in excess of 10 
percent for left wrist strain and a compensable rating for 
residuals of a left shin fracture involve disagreement with 
the initial disability ratings assigned, the Board has 
characterized them in light of the distinction noted in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from those for 
increased ratings for already service-connected disability). 
FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  No right knee disability was shown in service or for 
several years thereafter, and the only competent opinion on 
the question of medical etiology establishes that there is 
not likely a medical relationship between any current right 
knee disability and service.

3.  No left knee was shown in service or for many years 
thereafter, and the only competent opinion on the question of 
medical etiology indicates establishes that there is not 
likely a medical relationship between any current left knee 
disability and service.

4.  Since the July 1, 2001 effective date of the grant of 
service connection, the veteran's left wrist strain has been 
manifested by complaints of pain, stiffness and cramping on 
motion, which have been assessed as mild symptoms; tenderness 
to palpation around the dorsal wrist area was recently 
noted..
 
5.  Since the July 1, 2001 effective date of the grant of 
service connection, symptoms associated with residuals of a 
left shin fracture consist of subjective complaints of  pain 
and burning, and objective findings of slight tenderness to 
palpation without objective evidence of actual functional 
loss.


CONCLUSION OF LAW

1.  The criteria for service connection for residuals of a 
right knee injury are not met.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2005).

2.  The criteria for service connection for residuals of a 
left knee injury are not met. 38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2005).

3.  The criteria for an initial rating in excess of 10 
percent for left wrist strain have not been met.  38  
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§  
3.102, 3.159, 4.1, 4.20, 4.27, 4.7, 4.40, 4.45, 4.59,  4.71a, 
Diagnostic Code 5215 (2005).

4.  The criteria for an initial, compensable rating for 
residuals of a left shin fracture have not been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.7, 4.20, 4.27, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5299-5262 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development actions needed to fairly 
adjudicate each claim on appeal has been accomplished.

Through the February 2002 notice letter, the July 2003 SOC, 
the December 2004 notice letter, and the September 2005 SSOCs 
the RO notified the veteran and his representative of the 
legal criteria governing the claim, the evidence that had 
been considered in connection with the appeal, and the bases 
for the denial of the claim.  After each, they were afforded 
ample opportunity to respond.  Hence, the Board finds that 
the veteran has received sufficient notice of the information 
and evidence needed to support the claim.

The Board also finds that the notice letters of February 2002 
and December 2004 satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and what evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the RO notified the veteran that VA was required to 
make reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  The veteran 
was also requested to identify and provide the necessary 
releases for any medical providers from whom he wanted the RO 
to obtain and consider evidence.  In addition, the letters 
invited the veteran to submit any additional evidence in his 
possession.

The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA 
notice should notify the veteran of: (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by the VA; (3) the evidence, if any, to 
be provided by the claimant; and (4) a request by the VA that 
the claimant provide any evidence in the claimant's 
possession that pertains to this claim(s).  As explained 
above, all four content of notice requirements have been met 
in the instant appeal.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such a pre-adjudication 
notice was not prejudicial to the claimant.  

In the case now before the Board, the documents meeting the 
VCAA's notice requirements were provided before and after the 
April 2002 rating decision on appeal and well after a 
substantially complete application was received.  The Board 
finds that the lack of full, pre-adjudication notice in this 
case does not, in any way, prejudice the veteran.  In this 
regard, the Court has also held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The Board finds that, in this appeal, any delay in issuing 
the section 5103(a) notice was not prejudicial to the 
appellant because it did not affect the essential fairness of 
the adjudication, in that the appellant's claims were fully 
developed at the time of the most recent adjudication. As 
indicated above, the rating action, notice letters and the 
July 2003 SOC and September 2005 SSOC notified the veteran 
what was needed to substantiate his claims and also 
identified the evidence that had been considered with respect 
to his claims.  In its February 2002 and December 2005 
letters, the RO notified the veteran of the VCAA and VA's 
duties to notify and assist, identified the evidence that had 
been considered in connection with the veteran's claim and 
requested additional information regarding identified medical 
evidence.  In its October 2003 remand, the Board requested 
that the veteran be contacted to identify Doctor Hymie (as 
referred to during the August 2004 Board hearing) and the 
neurologist that the veteran referred to in her substantive 
appeal.  In a December 2004 letter, the RO requested the 
additional information and evidence in regards to the Board's 
remand and the veteran was again provided an opportunity to 
submit additional evidence.  The RO later readjudicated the 
claim and veteran was issued a September 2005 SSOC that 
identified the evidence that had been considered with respect 
to her claim.  After the SOC, Board remand, RO notice 
letters, additional development and SSOC, the veteran was 
afforded opportunities to respond.

Additionally, the Board finds that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist the veteran. The RO, on its own 
initiative as well as pursuant to the Board's remand, has 
made reasonable and appropriate efforts to assist the veteran 
in obtaining evidence necessary to substantiate his claim.  
The veteran's service medical and personnel records have been 
associated with the claims file.  The veteran was afforded VA 
examinations in April 2002 and April 2005, reports of which 
are of record.  Moreover, the veteran has been given 
opportunities to submit evidence to support her claim.  
Significantly, neither the veteran nor her representative has 
identified, and the record does not otherwise indicate, any 
existing evidence pertinent to the claims on appeal that need 
to be obtained.  After more than a year, neither the veteran 
nor her representative has responded to the RO's most recent 
request, in December 2004, for additional information or 
evidence, sent pursuant to the Board's December 2004 remand.

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims on appeal is 
harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102 (2005).

The Board also finds that there is no basis for developing 
any additional evidence in connection with any claim on 
appeal.  In this regard, the Board notes that, in an January 
2006 written brief to the Board, the veteran's representative 
contends that the April 2005 VA examination is inadequate 
because the qualifications of the examiner could not be 
determined, and because no radiology examination was 
conducted of the left wrist, the left shin and both knees.  
However, the Board finds that the reports of the April 2002 
and April 2005 examinations, along with the other pertinent 
records associated with the claims file, provide a sufficient 
basis to decide the claims on appeal for higher initial 
ratings and service connection.   First, on its face, the 
written VA examination report does not indicate that 
credentials of the examiner.  However, after further inquiry, 
the Board has confirmed that the VA examiner, Dr. Donald M. 
Knapke, (his full name was noted on the last page of the 
April 2005 VA examination report) is in fact, a board 
certified orthopedist.  

Thus, the Board finds that the April 2005 VA examination in 
question was conducted by an orthopedist with access to 
relevant information in the appellant's medical files.  There 
is no indication that the physician in question lacks 
competence or is in any way unable to render an objective 
medical opinion as to the nature and etiology of the 
veteran's nonservice connected residuals from bilateral knee 
injuries and/or the current severity of the veteran's service 
connected left wrist strain and residuals of a left shin 
fracture.  

The Board also points out that whether any x-ray studies were 
accomplished in connection with the examination accomplished 
on remand was left within the discretion of the VA examiner.  
The Board finds that the April 2005 examination report 
reflects a familiarity with and discussion of the veteran's 
clinical history, her service medical records, and her 
present complaints, as well as a personal examination of the 
veteran.   In addition, the examiner noted reviewing x-rays 
of the veteran's bilateral knees and bilateral wrists.   
Further, the examiner made findings that were pertinent to 
the matter, and that were responsive to the questions asked 
of him. See Stegall v. West, 11 Vet. App. 268 (1998).  
Accordingly, for all the above reasons, the Board rejects the 
representative's request for another VA examination.

Under these circumstances, the Board finds there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claims on appeal.

II.  Analysis

A.  Service Connection for Right and Left Knee Disabilities

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  
Service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due 
to disease or injury that was incurred in or aggravated by 
service.  38 C.F.R. § 3.303(d).  Service connection requires 
findings as to the existence of a current disability and of a 
connection between the veteran's service and the disability.  
Watson v. Brown, 4 Vet. App. 309 (1993).

The veteran's service medical records reflect that, in 
January 2000, the veteran complained of right knee pain for 
one month with no report of injury or trauma.  She stated 
that she had buckling, crackling, occasional swelling and 
pain that was worse at night.  The examiner reported negative 
Lackman and McMurray testing, no effusion, full range of 
motion, tender to palpation medial left knee, with no 
crepitus.  The assessment was left knee pain, questionable 
strain.   

In a May 2001 Report of Medical Assessment for separation 
from active duty, the veteran stated since basic training, 
her right leg bothered her, that she injured her right leg 
and it often ached.  The examiner noted that the veteran had 
right leg strained that was documented and treated.  Also, 
the veteran did not follow up upon arrival at Nellis AFB as 
directed, noting that her right leg felt better when she 
exercised.  

The report of a November 2002 VA joint examination reflects 
that the examiner reviewed the claims file and noted the 
veteran's complaints of bilateral knee pain in service.  
During the examination, the veteran complained of a dull ache 
in both knees, intermittent, and that she could sit for 30 to 
40 minutes, stand for 20 minutes and walking was not a 
problem.  The examiner noted that the veteran stated that she 
had occasional swelling in the knees and that with cold 
weather her knees hurt more.  She did not have morning 
stiffness.  Examination of the right and left knees revealed 
no crepitation, no effusion, no increased warmth, no 
erythema, and no instability of the joint.  Range of knee 
motion was recorded as flexion 40 degrees with no pain, and 
extension to 0 degrees with no pain.   The diagnosis was 
chronic bilateral knee pain; the examiner noted that , x-rays 
were normal.  

During the August 2004 Board hearing, the veteran testified 
that, in basic training, she noticed that her knees were 
hurting really badly and that she went to sick call, but that 
she was not diagnosed with a specific knee problem; the 
doctor was just treating the symptoms in service.  She stated 
that the doctor told her that the cartilage may have been 
torn and it never healed right and that arthritis had settled 
in both of her knees.  Currently, both of her knees swell up 
every now and then and that trying to exercise was very 
difficult.  The veteran stated that she last saw a physician 
regarding her knee pain at the end of 2001 and that this was 
her private physician.  She testified that she had not 
submitted the records of Dr. Hymie, her private physician.  
When asked if Dr. Hymie confirmed the VA doctor's assessment 
that she had arthritis in her knees, she stated that Dr. 
Hymie had not.  The veteran testified that she has not been 
diagnosed with a specific knee disability.  

The report of a November 2005 VA examination reflects that 
the examiner reviewed the veteran's claims file, service 
medical records and x-rays of both of right and left knees.  
The veteran then reiterated her assertions as to the onset of 
pain in both of her knees in service.  She stated that 
prolonged standing, walking and sitting made the pain in the 
front of her knees worse.  Every once in awhile she takes 
Motrin.  The veteran stated that she did not have any frank 
giving away, swelling or locking and did not use an assistive 
device.  

Examination revealed no effusion, little pain through active 
or passive range of motion.  Range of motion on both sides 
was recorded as from 0 to 140 degrees with no obvious pain on 
range of motion.  There was slight crepitus with central 
midline cracking of the patella.  There was no patellar 
apprehension test or evidence of patellar instability.  She 
had slight tenderness to palpation on both sides along the 
medial patellofemoral joint only.  There was negative 
Lachman's, negative posterior drawer, and negative test for 
varus or valgus instability.  There is no obvious 
misalignment and no limitation of motion due to weakness, 
fatiguability, incoordination or flare-ups.  Her range of 
motion during passive, active, and repetitive motion were the 
same.  She had no incapacitating episodes.  The examiner 
noted that x-rays of both knees were evaluated showing 
hypoplastic femoral condyles, but no gross abnormalities, 
some arthritis.  The examiner's impression was bilateral 
patellofemoral syndrome of the knees.  The examiner commented 
on specific findings in the service medical records as to 
complaints of knee pain and the findings of possible strain 
with no specific diagnosis.  Also, the examiner noted that 
the veteran certainly has no clinical findings other than 
slight patellofemoral joint tenderness to palpation with no 
instability.  He stated that the veteran had some symptoms 
from a mild patellofemoral pain syndrome.  The examiner 
opined that he saw very little evidence to suggest that 
anything happened in service to cause this problem and that 
it was less likely than not that these current knee problems, 
which were certainly extremely mild, could be due to anything 
that happened to the veteran in service.  

Considering the claim in light of the above-noted criteria, 
the Board finds that criteria for service connection are not 
met.  The most recent VA examination culminated in a 
diagnosis bilateral patellofemoral syndrome of the knees-
which is indicative of a current disability.  However, the 
claims for service connection for right and left knee 
disabilities must be denied because competent evidence simply 
does not establish that there is a medical nexus between 
either knee disability and service.

While the veteran contends that her current bilateral knee 
pain is a result of injuries to her knees that she sustained 
in service, the contemporaneous evidence does not support the 
veteran's assertions, as there is no objective evidence of 
any knee injury in service.  The Board observes that, while 
service medical records show that the veteran complained of 
right knee pain, the examiner then noted that there was no 
injury or trauma-apparently based on the veteran's own 
report at that time.

Even if Board were to now accept, as credible, the veteran's 
current assertions that she suffered injury to both knees in 
service, the Board would still have to deny the claims 
because there is no medical evidence whatsoever of a medical 
relationship between any current bilateral knee condition and 
the veteran's active military service.  Service medical 
records are negative for any findings or diagnosis of right 
and/or leg knee disability.  Moreover, even though the 
separation examination  report noted the veteran's complaints 
of right leg discomfort that was treated in service, no right 
or left knee disability was then diagnosed.  Thus, no knee 
disability was shown in service, and, as indicated above, no 
actual knee disability was diagnosed for several years after 
service discharge. 

Moreover, there is no medical opinion establishing a nexus 
between any current knee disability and service, to include 
any alleged injury therein.  In fact, in the only medical 
opinion to address the relationship between a bilateral knee 
condition and the veteran's service, the April 2005 2002 VA 
examiner, following a review of the veteran's claims file and 
reported medical history, found that the veteran's bilateral 
knee conditions were not likely related to service.  The 
Board points out that neither the veteran nor her 
representative has identified or alluded to the existence of 
any medical evidence that would contradict the opinion of the 
VA examiner, and, hence, that would support the claim.  

The Board has considered the veteran's assertions in 
connection with her claims for service connection for 
residuals of a right and of a left knee injury.  However, as 
the veteran is a layperson without the appropriate medical 
training and expertise, she is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a current disability, or a medical opinion linking such 
disability to service.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  

Hence, the claims for service connection for residuals of a 
right and of a left knee injury must be denied.  The Board 
also has considered the applicability of the benefit-of-the-
doubt doctrine; however, as the preponderance of the evidence 
weighs against each claim, that doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  Claims for Higher Ratings

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), which 
assigns ratings based on average impairment of earning 
capacity resulting from a service-connected disability.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7. After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found), is required.  See Fenderson, 
12 Vet. App. at 126.

The Board notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating based on 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination, to include 
during flare-ups and with repeated use, and those factors are 
not contemplated in the relevant rating criteria.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 
204-7 (1995).

1. An Initial Rating in Excess of 10 Percent for Left Wrist 
Strain
 
By rating action of April 2002, the RO granted service 
connection and assigned an initial 10 percent rating for left 
wrist strain under Diagnostic Code (DC) 5215, effective July 
1, 2001.

Under DC 5215, limitation of dorsiflexion of a wrist to less 
than 15 degrees, or with palmar flexion limited in line with 
the forearm warrants a 10 percent rating.  As 10 percent is 
the maximum rating available under DC 5215, the Board has 
considered other potentially applicable rating criteria for 
evaluating the disability under consideration.

Under DC 5214, a 30 percent rating is warranted for favorable 
ankylosis of a major wrist and 20 percent for favorable 
anklyosis of a minor wrist.  Ankylosis is considered to be 
favorable when the joint is fixed in 20 to 30 degrees of 
dorsiflexion.

Considering the pertinent evidence of record in light of the 
above- referenced criteria, the Board finds that an initial 
rating in excess of 10 percent for the veteran's left wrist 
strain is not warranted at any time since the July 1, 2001, 
effective date of the grant of service connection for that 
condition.

Service medical records reflect the veteran's complaints of 
pain in the left wrist.  

On April 2002 VA orthopedic examination, the veteran was 
noted to be right-hand dominant.  The veteran reported that 
her left wrist started to hurt one year before her discharge 
from service.  Currently, she reported having pain every day 
in the left wrist, also noting that it throbbed and 
constantly had sharp pain depending on what she did with her 
hands as well as being stiff when she woke in the morning.  
She stated that when lifting her child, she had sharp pain in 
the wrist and when trying to carry a light bag of groceries, 
her left wrist felt like it gave out.  There was no change in 
the pain with a change in weather.  Examination of the left 
wrist revealed dorsiflexion was from 0 to 80 degrees with 
pain at 80 degrees, flexion from 0 to 75 degrees with pain at 
75 degrees, radial deviation from 0 to 5 degrees with no pain 
and ulnar deviation from 0 to 20 degrees with no pain.  The 
veteran was able to take her thumb and touch her finger and 
was able to touch her fingers to her palm.   Motor strength 
in the hand was 5/5 and in the fingers 5/5.  The diagnosis 
was left wrist strain and normal x-ray.  

During the December 2004 Board hearing, the veteran testified 
that she was not currently receiving treatment for her left 
wrist disability.  She testified that she was treating it on 
her own.  She wore a brace to alleviate the pressure on her 
wrist.  She testified that since the April 2002 VA 
examination, the condition of her left wrist disability had 
stayed about the same.

On April 2005 VA examination, the veteran stated that she 
initially injured her wrist in the military.  She reported 
that the wrist still hurt to squeeze on both side, but less 
worse on the right.  She complained of twitching and cramps, 
sometimes, with pain in the dorsal wrist area.  She wore a 
brace at night.  She did not describe numbness or tingling.  
The veteran stated that the pain was off and on, but not 
every day and that sometimes it hurt a little bit to drive or 
sometimes it makes noises or pops.  The examiner noted that 
the veteran did not describe limitation due to fatigability, 
incoordination or repetitive motions and she did not have 
flare-ups or incapacitating episodes.  Examination revealed 
that there was no obvious swelling or abnormality.  Left 
wrist range of f motion was to 90 degrees on dorsiflexion and 
to 95 degrees on volar flexion with no obvious pain on 
motion; passive and active motions were equivalent.  Left 
wrist radial deviation was to 10 degrees and ulnar deviation 
was to 40 degrees,  passively and actively with no obvious 
pain.  There was slight tenderness to palpation around the 
dorsal wrist area.  She had no pain to resisted wrist or 
finger extension, no popping and a negative Watson's test.  
The impression was service-connected left chronic wrist 
sprain noting that the veteran still had some mild symptoms 
from this, but she certainly had no clinical findings to show 
any injury whatsoever.
 
The Board notes, again, that the veteran is in receipt of the 
maximum available rating of 10 percent for limitation of 
wrist motion under DC 5215, and a higher rating is only 
assignable, under DC 5214, for ankylosis.  However, as noted 
above, motion of the veteran's wrist has consistently been 
possible; hence, ankylosis is not objectively shown.  There 
also is no basis for assignment of a higher rating under the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca.  
Functional loss due to pain has already been taken into 
consideration in assigning the current 10 percent rating 
under DC 5215, and there is no objective evidence that the 
veteran's pain is so disabling as to result in disability 
comparable to ankylosis, even with repeated activity or 
during flare-ups, to warrant assignment of a higher rating 
under DC 5214.  Also, there is no objective evidence of any 
of the other DeLuca  factors-specifically, medical findings 
of weakened wrist movement, excess fatigability, or 
incoordination associated with the wrist.  Although the 
veteran has complained of wrist weakness and occasional 
stiffness, sensory testing and motor strength were clinically 
intact on the above mentioned VA examination.  

Hence, there is no basis for assignment of a rating greater 
than 10 percent for service-connected left wrist disability.   

2.  An Initial, Compensable Rating for Residuals of a Left 
Shin Fracture

By rating action of April 2002, the RO granted service 
connection for residuals of a left shin fracture, and 
assigned an initial noncompensable rating under Diagnostic 
Codes (DCs) 5299-5262, effective July 1, 2001.  Since a 
specific rating for residuals of a left shin fracture is not 
listed under the rating schedule, the RO assigned a rating 
under DC 5262 for impairment of the tibia and fibula, a 
closely related impairment in which the functions affected 
and anatomical localization and symptomatology are closely 
analogous.  See 38 C.F.R. § 4.20 (2005).

Under Diagnostic Code 5262, a 10 percent evaluation is 
warranted when the disability results in slight knee or ankle 
disability.  Similarly, a 20 percent evaluation is warranted 
when malunion is productive of moderate knee or ankle 
disability, and a 30 percent evaluation is warranted when 
such disability is marked.  See 38 C.F.R. § 4.71a (2005).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2005).

The veteran's service medical records reflect that she was 
assessed with left tibial stress fracture and that she was 
given crutches as needed.

On VA examination in April 2002, the veteran complained of 
pain and that when running on a treadmill, she got a sharp 
pain in the shin.  She stated that prolonged walking was not 
a problem, but if she walked all day, then she had pain.  
Examination of the anterior tibia in the left lower 
extremities revealed tenderness right in the middle of the 
tibia between the knee and ankle.  There was no erythema 
around the area.  The diagnosis was left tibial stress 
fracture.   

During the August 2004 Board hearing, the veteran testified 
that her left shin bothered her currently when walking for 
too long or for long distances, when exercising and any 
strenuous exercise.  The veteran explained that by bother, 
she meant she had an aching pain.  She testified that she did 
not currently receive any treatment for her left shin 
disability and that her condition had stayed the same since 
the April 2002 VA examination.   

On VA examination in April 2005, the veteran stated that the 
residuals of her left shin injury burns and causes pain 
sometimes with running, but she does not run very much due to 
the burning in her shin.  She noted no other problems.  The 
examiner noted that the veteran had no limitation of her 
knees or shin due to fatigability, incoordination, or 
repetitive motions.  Also, she did not have flare-ups or 
incapacitating episodes with her knees or shins.  Examination 
revealed some slight tenderness to palpation around the 
anteromedial mid portion of the shin, with no obvious 
deformities or swelling.  The impression was residuals of 
left shin splints.  The examiner commented that he saw no 
clinical objective evidence with any loss of knee motion or 
ankle motion to suggest any kind of chronic injury.  

Considering the pertinent evidence in light of the above-
noted criteria, the Board finds that the medical evidence 
does not support the assignment of a compensable rating for 
residuals of a left shin fracture under Diagnostic Code 5262 
or any other pertinent provision of the rating schedule.

As there is no competent medical evidence showing that the 
veteran's disability is productive of malunion, a compensable 
rating is not warranted under Diagnostic Code 5262.  In 
making this determination, the Board finds that since that 
code is not predicated on loss of range of motion, 38 C.F.R. 
§§ 4.40 and 4.45, as interpreted in DeLuca, do not apply.  
See Johnson v. Brown, 9 Vet. App. 7, 9 (1996).

There is no medical evidence of any limitation of motion of 
the ankle or knee so as to warrant a compensable rating under 
pertinent diagnostic codes.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261, or 5271.  Although the veteran 
complains that she has pain with aggressive running, she was 
found to have a complete range of motion in her knee and 
ankle during her VA examination.  There also is no evidence 
of ankylosis, knee instability, or shortening of any bones of 
the lower extremity so as to warrant a compensable rating 
under Diagnostic Codes 5256, 5257, 5270, or 5275, 
respectively..

3.  Conclusion

For all the foregoing reasons, the Board finds that the 
initial 10 percent rating for left wrist strain and the 
initial 0 percent rating for residuals of a left shin 
fracture, each assigned following the grant of service 
connection, were proper, and that the criteria for a higher 
rating for either disability has not been met at any time 
since the July 1, 2001 effective date of the grant of service 
connection for those conditions.  Hence, there is no basis 
for a staged rating, pursuant to Fenderson, and the veteran's 
claims for higher ratings  must be denied.  In reaching these 
conclusions, the Board has considered the applicability of 
the benefit of the doubt doctrine.  However, as the 
preponderance of the evidence is against each claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

ORDER

Service connection for residuals of a right knee injury is 
denied.

Service connection for residuals of a left knee injury is 
denied.

An initial rating in excess of 10 percent for left wrist 
strain is denied.

An initial, compensable rating for residuals of a left shin 
fracture is denied.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


